Exhibit 10.1

 

SUPERIOR COURT OF CALIFORNIA

 

COUNTY OF HUMBOLDT

VINNIE LAVENDER by and through her

Conservator, WANDA BAKER; WALTER

SIMON; JACQUE LYN VILCHINSKY,

 

Plaintiffs,

 

vs.

 

SKILLED HEALTHCARE GROUP, INC.,

et al.,

 

Defendants.

 

   )


)

)

)

)

)

)

)

)

)

)

)

)

  

Case No. DR060264

 

 

 

CLASS SETTLEMENT AGREEMENT

AND RELEASE WITH PLAINTIFFS

VINNIE LAVENDER (BY AND

THROUGH HER CONSERVATOR),

WANDA BAKER, WALTER SIMON, AND

JACQUELYN VILCHINSKY

This Class Settlement Agreement and Release (the “Settlement Agreement”) is
entered into as of September 7, 2010 (the “Settlement Date”), subject to the
approval of the Court, by and among: (i) Plaintiffs Vinnie Lavender by and
through her Conservator; Wanda Baker; Walter Simon; and Jacquelyn Vilchinsky
(collectively, the “Named Plaintiffs,” and, together with the Class (as defined
below), the “Plaintiffs”); and (ii) Defendants Skilled Healthcare Group, Inc.
(“SKH”); Skilled Healthcare, LLC; Granada Healthcare and Rehabilitation Center,
LLC; Eureka Healthcare and Rehabilitation Center, LLC; Pacific Healthcare and
Rehabilitation Center, LLC; Seaview Healthcare and Rehabilitation Center, LLC;
St. Luke Healthcare and Rehabilitation Center, LLC; Bay Crest Care Center, LLC;
Brier Oak on Sunset, LLC; The Earlwood, LLC; Royalwood Care Center, LLC;
Sycamore Park Care Center, LLC; Villa Maria Healthcare Center, LLC; Valley



--------------------------------------------------------------------------------

Healthcare Center, LLC; Willow Creek Healthcare Center, LLC; Alta Care Center,
LLC; Anaheim Terrace Care Center, LLC; Carehouse Healthcare Center, LLC;
Devonshire Care Center, LLC; Elmcrest Care Center, LLC; Montebello Care Center,
LLC; Alexandria Care Center, LLC; Hancock Park Rehabilitation Center, LLC; and
Sharon Care Center, LLC (collectively, the “Defendants,” and, together with the
Plaintiffs, the “Parties,” or singularly, a “Party”) by and through their
respective counsel of record.1

 

I. RECITALS

A. On May 4, 2006, Plaintiffs filed a Class Action Complaint in the above
captioned proceeding, which was amended by the Second Amended Class Action
Complaint, filed in the above captioned proceeding by Plaintiffs on April 16,
2008 (collectively, the “Plaintiffs’ Complaint,” and together with all alleged
causes of action therein, the “Plaintiffs’ Action”). By order dated June 23,
2008, Plaintiffs’ Motion for Class Certification was granted.

B. On May 25, 2006, Intervenor, the Humboldt County District Attorney’s Office,
(the “Intervenor”) filed a Complaint in Intervention in the above captioned
proceeding (the “Intervenor’s Complaint,” and, together with all alleged causes
of action therein, the “Intervenor’s Action”). The Intervenor’s Complaint and
the Plaintiffs’ Complaint are collectively referred to herein as the
“Complaints,” and the Intervenor’s Action and the Plaintiffs’ Action are
collectively referred to herein as the “Related Actions”).

C. The Plaintiffs’ Complaint seeks relief on behalf of Plaintiffs and two
classes (Facility Resident Class and Family Member Class) and one subclass
(Facility Resident Private Pay Subclass) (collectively, the “Class” or
“Settlement Classes”) comprised of current and former residents of the Defendant
Facilities, or any Defendant Facility (as defined below), during the period
beginning September 1, 2003, and ending on the Settlement Date,2 and their
family members.

 

 

1

Concurrently herewith, Defendants have entered into the Settlement Agreement and
Release with the People of the State of California, by and through Intervenor,
the Humboldt County District Attorney’s Office (the “Intervenor Settlement
Agreement”).

2

As set forth in Section III.A below, the relevant period for all persons who
resided at St. Luke (as defined below) runs from December 15, 2003 through and
including the Settlement Date.

 

2



--------------------------------------------------------------------------------

Members of the Class are collectively referred to herein as the “Class Members.”
The Intervenor’s Action seeks relief on behalf the People of the State of
California for alleged violations of California Business and Professions Code
(“B&P Code”) § 17200, et seq., for alleged unlawful business practices,
including relief under B&P Code sections 17203, 17206 and 17206.1. The
Plaintiffs do not include persons that elected to “Opt Out” of these proceedings
during the prior class notice period, as more specifically identified on
Exhibit A to the Declaration of Ryanne Cozzi Re: Resident Opt-Out List filed
with the Court on or about February 23, 2010.

D. The Defendants are 22 separately licensed facilities, located in California
(each a “Defendant Facility”), SKH and Skilled Healthcare, LLC.

E. Throughout the Related Actions, the Defendants, and each of them, have denied
and they continue to deny each and every cause of action, claim and contention
alleged against them by the Plaintiffs and Intervenor in the Related Actions and
under the Complaints filed therein.

F. Plaintiffs’ case was tried to a jury in the Superior Court of California for
the County of Humboldt, Judge W. Bruce Watson, presiding. On July 6, 2010, the
jury returned a verdict on liability and damages under Health & Safety Code
section 1430, subdivision (b)3 (subsuming theories of liability under sections
1276.5 and 1599.1), and under the Consumer Legal Remedies Act (CLRA). The
approximate total of damages awarded was $676.8 million.

G. The trial is incomplete. Remaining to be tried to or determined by the court
are (1) equitable statutory claims, including restitution and other civil
remedies sought by Intervenor; and (2) punitive damages.

H. On July 25, 2010, the Parties began mediation before retired San Francisco
Superior Court Judge Daniel Weinstein and certain of his colleagues, at JAMS in
San Francisco, California. The Parties met in person with the mediator and
conducted numerous additional conferences by phone. In addition to the sessions
with Judge Weinstein and/or his colleagues, the Parties and their counsel
engaged in many additional conference calls, and other communications intended
to further

 

 

3

All statutory references are to the Health & Safety Code, unless otherwise
specified.

 

3



--------------------------------------------------------------------------------

the process of the global resolution of the Related Actions (the “Settlement”).
Negotiations were at arms length, hard fought, and frequently acrimonious.

I. On August 13, 2010, the Parties reached an agreement regarding certain
significant elements of a potential Settlement. The Parties conducted further
negotiations over other terms of the Settlement, as reflected herein.

J. Plaintiffs, Intervenor and the Public Prosecutors4 (if applicable), have
agreed to settle the Related Actions pursuant to the provisions of this
Settlement Agreement and the Intervenor Settlement Agreement, respectively, set
forth in detail below and in the Intervenor Settlement Agreement, considering,
among other things:

1. The substantial benefits to the Class, Intervenor and the Public Prosecutors
under the terms of this Settlement Agreement and the Intervenor Settlement
Agreement;

2. The attendant expense, risks, difficulties, delays, and uncertainties of the
continuation of trial, post-trial proceedings, and appeals; and

3. The Defendants’ financial condition and the risk the Class and/or Intervenor
could obtain little or no relief if the proceedings did not resolve promptly.

K. Plaintiffs, Counsel to the Class (“Class Counsel”), Intervenor and the Public
Prosecutors agree that this Settlement Agreement and the Intervenor Settlement
Agreement provide fair, reasonable, and adequate relief to the Class and
Intervenor in the circumstances presented, and that settlement on the agreed
terms, set forth below and in the Intervenor Settlement Agreement, is in the
best interests of the Settlement Classes and Intervenor described below and in
the Intervenor Settlement Agreement.

 

 

4

As used herein, the term “Public Prosecutors” means: (i) the Office of the
Attorney General of the State of California (the “Attorney General”), or
alternatively; (ii) the District Attorney’s Offices for the Counties of Orange,
Riverside, Los Angeles, Fresno or Santa Barbara (collectively, the “District
Attorneys”), or any of the District Attorneys or the Attorney General, as the
case may be, which acknowledge and agree to the terms, conditions and
obligations provided for in the Intervenor’s Settlement Agreement. Participation
by the Public Prosecutors is not required to bind Defendants, Plaintiffs or the
Intervenor to the terms of the Settlement.

 

4



--------------------------------------------------------------------------------

L. Class Counsel and Intervenor, after consultation with relevant experts, have
carefully evaluated and compared the strengths, weaknesses, and relative merits
of the claims of the Settlement Classes and Intervenor and have developed a
distribution plan for division of the economic relief that recognizes, to the
extent possible based on the available data and the uncertainties of litigation,
the relative value of those claims.

M. The Parties mutually seek to compromise and settle any and all past, present,
future and potential claims, controversies, disputes and issues arising out of,
or directly or indirectly related to or arising from the matters that were
alleged or asserted, or could have been alleged or asserted in the Plaintiffs’
Action, unless as otherwise provided by this Settlement Agreement. This
Settlement Agreement is entered into without the admission of any wrongful
conduct, wrongdoing or liability by the Defendants, or any of them.

N. The Parties are willing to enter this Settlement Agreement only upon the
assurance that each Party is authorized to enter this Settlement Agreement and
is willing to comply with the terms, conditions and obligations hereunder.

O. The Parties acknowledge and agree that the Settlement has an estimated value
of not less than $62.8 million (the “Estimated Settlement Value”), consisting of
the Settlement Funds (as defined below) and the Estimated Injunction Costs (as
defined below).

NOW, THEREFORE, in light of the foregoing Recitals, and for good and valuable
consideration, receipt of which is acknowledged, the Parties hereby agree as
follows:

 

II. SETTLEMENT RELIEF

A. An Injunction, as set forth below in Section II.E hereof.

B. A payment by Defendants in the aggregate amount of $50 million consisting of
(1) a payment in the amount of $45 million (the “Class Settlement Payment”) to
the Class Escrow Account (as defined below) pursuant to Section II.C hereof, to
establish a settlement fund (the “Class Settlement Fund”); and (2) a separate
payment in the amount of $5 million (the “Additional Settlement Payment,” and,
together with the Class Settlement Payment, the “Settlement Payments”) to the
Additional Escrow Account (as defined below) pursuant to Section II.C hereof, to
establish a

 

5



--------------------------------------------------------------------------------

settlement fund (the “Additional Settlement Fund,” and, together with the Class
Settlement Fund, the “Settlement Funds”), which shall be inclusive of:

1. Settlement payments to Class Members;

2. Notice costs, claims administration costs (including the costs of identifying
Class Members), and taxes or tax administration costs related to interest earned
on the Settlement Funds (collectively, the “Administration Costs”);

3. Service Payments (as defined below) to the Named Plaintiffs; and

4. Reasonable attorneys’ fees and litigation costs (the “Attorneys’ Fees and
Costs”) in an amount to be determined by the Court and which the Defendants will
not oppose for the purposes of Settlement Approval; and

5. The Initial Additional Payment (as defined below) and the Final Additional
Payment (as defined below), to the extent funds are available, all pursuant to
Section II.F hereof.

 

  C. Creation of the Settlement Funds:

1. The Class Settlement Payment shall be deposited via wire transfer into a
designated escrow account (the “Class Escrow Account”), thereby establishing the
Class Settlement Fund, within five (5) business days after (a) the Parties
execute this Settlement Agreement, and (b) the Intervenor and the Defendants
execute the Intervenor’s Settlement Agreement, and shall be disbursed from the
Class Escrow Account as provided for in the Class Escrow Agreement substantially
in the form attached as Exhibit A hereto (the “Class Escrow Agreement”) by the
escrow agent designated in the Class Escrow Agreement (the “Class Escrow
Agent”), but no amounts whatsoever (except disbursements to the Settlement
Administrator as provided in this Section II.C.1 and Section II.C.7 below, and
disbursements to the Defendants in the event of a Termination as provided in
Section II.C.3 below) shall be disbursed prior to the ninety-fourth (94th)
calendar day after the latest to occur of: (x) the execution by (i) all Parties
of this Settlement Agreement; and (ii) the Intervenor and the Defendants of the
Intervenor’s Settlement Agreement; (y) the receipt of the Class Settlement
Payment into the

 

6



--------------------------------------------------------------------------------

Class Escrow Account in collected funds; and (z) the entry of the Preliminary
Approval Order (as defined herein). The Preliminary Approval Order shall include
and constitute approval of execution of the Class Escrow Agreement by all
parties thereto, and the Class Escrow Agreement shall be legally valid, binding
and enforceable obligations of the parties thereto irrespective of whether a
Termination (as defined below) occurs, whether a Final Approval Order (as
defined below) is entered, or whether the Effective Date (as described below)
occurs, if ever. The Class Escrow Account is, and is intended by the parties
thereto to be, an escrow, with the funds therein to be held by the Class Escrow
Agent until the happening of the contingencies and/or the satisfaction of the
conditions specified in the Class Escrow Agreement, then to be disbursed
pursuant thereto. The deposit of the Class Settlement Payment into the Class
Escrow Account by Defendants is, and is intended by Defendants to be, an
irrevocable relinquishment of any right of possession or control of the funds so
deposited, and Defendants’ only right to disbursement of funds in the Class
Escrow Account shall be as provided in the Class Escrow Agreement and
Section II.C.3 hereof. Upon receipt of the Class Settlement Payment into the
Class Escrow Account, there shall be an immediate disbursement to the Settlement
Administrator in the amount of $50,000 for initial Administration Costs.

2. The Additional Settlement Payment shall be deposited via wire transfer into a
designated escrow account (the “Additional Escrow Account,” and together with
the Class Escrow Account, the “Escrow Accounts”), thereby establishing the
Additional Settlement Fund, within five (5) business days after (a) the Parties
execute this Settlement Agreement, and (b) the Intervenor and the Defendants
execute the Intervenor’s Settlement Agreement, and shall be disbursed from the
Additional Escrow Account as provided for in the Additional Escrow Agreement
substantially in the form attached as Exhibit B hereto (the “Additional Escrow
Agreement,” and together with the Class Escrow Agreement, the “Escrow
Agreements”) by the escrow agent designated in the Additional Escrow Agreement
(the “Additional Escrow Agent”), but no amounts whatsoever shall be disbursed
prior to the ninety-fourth (94th) calendar day after

 

7



--------------------------------------------------------------------------------

the latest to occur of: (x) the execution by (i) all Parties of this Settlement
Agreement; and (ii) the Intervenor and the Defendants of the Intervenor’s
Settlement Agreement; (y) the receipt of the Additional Settlement Payment into
the Additional Escrow Account in collected funds; and (z) the entry of the
Preliminary Approval Order (as defined herein). The Preliminary Approval Order
shall include and constitute approval of execution of the Additional Escrow
Agreement by all parties thereto, and the Additional Escrow Agreement shall be
legally valid, binding and enforceable obligations of the parties thereto
irrespective of whether a Termination (as defined below) occurs, whether a Final
Approval Order (as defined below) is entered, or whether the Effective Date (as
described below) occurs, if ever. The Additional Escrow Account is, and is
intended by the parties thereto to be, an escrow, with the funds therein to be
held by the Additional Escrow Agent until the happening of the contingencies
and/or the satisfaction of the conditions specified in the Additional Escrow
Agreement, then to be disbursed pursuant thereto. The deposit of the Additional
Settlement Payment into the Additional Escrow Account by Defendants is, and is
intended by Defendants to be, an irrevocable relinquishment of any right of
possession or control of the funds so deposited, and Defendants’ only right to
disbursement of funds in the Additional Escrow Account shall be as provided in
the Additional Escrow Agreement and Section II.C.3 hereof.

3. Upon the occurrence of a Termination, the Defendants will be entitled to
receive a disbursement from the Escrow Accounts of the entire amount of the
Settlement Funds (including any accumulated interest), other than amounts
previously disbursed, as provided for in the Settlement Agreement, for
Administration Costs (the “Reimbursement”). The Reimbursement shall be made by
the Escrow Agents no later than five (5) business days following the receipt
from Defendants’ counsel of certification in writing (i) confirming the
occurrence of a Termination; and (ii) providing instructions for the payment of
the Reimbursement. Concurrently with the transmittal of such certification to
the Escrow Agents, Defendants’ counsel shall transmit a copy of such
certification to Class Counsel via

 

8



--------------------------------------------------------------------------------

email and overnight delivery. In the event that Defendants receive the
Reimbursement, Defendants shall pay upon demand all Administration Costs
incurred by the Settlement Administrator prior to the Termination or reasonably
necessary for the Settlement Administrator to wind up after the Termination, to
the extent not theretofore paid.

4. From and after the Effective Date (as defined below), if it occurs,
Defendants shall have no right to receive any disbursement from the Escrow
Accounts or the Settlement Funds. All amounts then on deposit in the Escrow
Accounts shall be disbursed by the Escrow Agents to or for the account of the
Settlement Administrator (as defined below), pursuant to the Escrow Agreements
no later than five (5) business days following the receipt from Class Counsel of
certification in writing (i) confirming the occurrence of the Effective Date;
and (ii) providing instructions for the disbursement of all amounts then on
deposit in the Escrow Accounts to or for the account of the Settlement
Administrator. Concurrently with the transmittal of such certification to the
Escrow Agents, Class Counsel shall transmit a copy of such certification to
Defendants’ counsel via email and overnight delivery. Upon receipt of such
amounts by the Settlement Administrator, all such amounts shall be held and
disbursed in accordance with Sections II.C.5, II.C.6, II.D, II.F, VI.D., IX.H
and IX.I hereof.

5. Amounts, if any, in the Class Settlement Fund received by the Settlement
Administrator not used for other purposes permitted in this Settlement Agreement
(the “Unused Funds”) shall be donated, by way of an award in the nature of cy
pres to one or more charitable or non-profit organizations (the “Proposed Cy
Pres Recipients”). The Proposed Cy Pres Recipients shall be selected by Class
Counsel, subject to approval of Defendants, which approval will not be
unreasonably withheld. In the event that Defendants do not approve selection of
any of the Cy Pres Recipients within five (5) business days of receiving the
proposal, the Parties will submit the dispute to Judge Daniel Weinstein of JAMS,
who will have sole authority, after appropriate consultation with the Parties,
to make

 

9



--------------------------------------------------------------------------------

a binding decision on whether the objectionable Cy Pres Recipient(s) is an
appropriate recipient of the Unused Funds.

6. Amounts in the Additional Settlement Fund received by the Settlement
Administrator shall be retained by the Settlement Administrator in a segregated
account and used solely to fund the payments contemplated by Section II.F
hereof; provided, however, that in the event that the amounts in the Class
Settlement Fund received by the Settlement Administrator are not sufficient to
make all settlement payments to Class Members, then the Settlement Administrator
shall first use amounts in the Additional Settlement Fund for such purpose, and
then apply all remaining amounts to fund the payments contemplated by Section
II.F hereof.

7. The Class Settlement Fund shall be a “Qualified Settlement Fund” within the
meaning of Treasury Regulation Section 1.468B-1, and the Defendants and the
Settlement Administrator agree to treat the Class Settlement Fund as being at
all times a “Qualified Settlement Fund.” The Defendants and Settlement
Administrator shall timely make such elections, file such returns and take all
other actions as are necessary (i) to comply with and satisfy the requirements
of Section 468B of the Internal Revenue Code of 1986, as amended (“IRC”), and
Treasury Regulation Sections 1.468B-1 through 1.468B-5, and (ii) to ensure that
the Class Settlement Fund constitutes and is treated as a “Qualified Settlement
Fund”. Settlement Administrator agrees to make the “relation-back election” (as
defined in Treasury Regulation Section 1.468B-1) back to the earliest permitted
date. The elections and other actions referenced in this Section II.C.7 shall be
made in compliance with the procedures and requirements contained in Treasury
Regulation Sections 1.468B-1 through 1.468B-5. For the purposes of IRC
Section 468B and the regulations promulgated thereunder, the “settlement
administrator” shall be Settlement Administrator. Settlement Administrator has
obtained an “employer identification number” for the Class Settlement Fund and
shall timely and properly file all information and other tax returns necessary
or advisable with respect to the Class Settlement Fund (including during the
time that it is in the Class Escrow Account,

 

10



--------------------------------------------------------------------------------

and including, without limitation, the returns described in Treasury Regulation
Sections 1.468B-2(k) and (l). All such returns (as well as the elections), shall
reflect that all federal and state taxes (including any interest or penalties)
arising with respect to the income earned by the Class Settlement Fund
(including during the time that it is in the Class Escrow Account) shall be paid
out of the Class Settlement Fund, and, during the time that the Class Settlement
Fund is in the Class Escrow Account, the Settlement Administrator is authorized
to instruct the Class Escrow Agent to make disbursements therefrom to the
Settlement Administrator as necessary to timely pay all such taxes. Settlement
Administrator shall prepare and deliver, timely and properly, the necessary
documentation for signature by all necessary parties and thereafter shall cause
the appropriate elections and filings to occur.

 

  D. Distribution Plan:

1. The funds to be made available from the Class Settlement Fund for payment to
the Class Members (the “Class Settlement Amount”) shall equal the amount of the
Class Settlement Fund, less the Initial Additional Payment, the Administration
Costs, the Service Payments, and the Attorneys’ Fees and Costs.

2. Class Counsel shall obtain entry of the Preliminary Approval Order (as
defined herein) and approval of this Settlement Agreement at the Final Approval
Hearing for a Distribution Plan to distribute the Class Settlement Amount, to
the extent that claims are made in accordance with the claims administration
process set forth in Section IX below, as follows: (a) approximately 91.43% of
the Class Settlement Amount shall be paid to the Class Members that comprise the
Facility Resident Class (as defined below), or if such Class Members are
deceased, to their heirs, assigns or legal successors that make timely claims;
(b) the balance of approximately 8.57% of the Class Settlement Amount shall be
paid to the Class Members that comprise the Private Pay Subclass (as defined
below) of the Facility Resident Class and the Family Member Class (as defined
below).

3. To the extent feasible, the Distribution Plan shall provide that the payments
made to specific Class Members shall reasonably reflect the duration of the
Class Member’s

 

11



--------------------------------------------------------------------------------

stay at any Defendant Facility and the percentage of days when such Defendant
Facility(ies) fell below 3.2 NHPPD during the year(s) of the Class Member’s
stay(s).

 

  E. Implementation of Injunction:

1. The Parties agree to the entry, effective as of the Effective Date, if it
occurs, by the Court of the Stipulation for Entry of Injunction (the
“Injunction”) in the form attached hereto as Exhibit C.

2. Defendants represent that the estimated costs of compliance with the terms of
the Injunction are approximately $12.8 million (the “Estimated Injunction
Costs”). Plaintiffs hereby agree and acknowledge that for purposes of
calculating the Estimated Injunction Costs and the Actual Injunction Costs (as
defined below), Defendants shall include any and all anticipated costs to
develop, implement, monitor and report pursuant to the terms of the Injunction,
which shall include, but shall not be limited to costs attributable to
(i) enhanced reporting requirements; (ii) implementing advanced staffing
tracking systems; (iii) fees and expenses paid to the Auditor (as defined in the
Injunction) and Special Master (as defined in the Injunction); and
(iv) increased labor and labor related expenses; (v) lost revenues attributable
to admission decisions based on compliance with the terms and conditions of the
Injunction. Defendants shall provide a sworn declaration that supports the
Estimated Injunction Costs and agree that such declaration may be filed in
support of the Parties’ request for Court approval of this Settlement Agreement
pursuant to Section VI hereof.

3. On or before the date that is three (3) months from the end of the term of
the Injunction, Defendants shall provide the Auditor with documentation
sufficient to determine the actual costs and expenses incurred by Defendants in
compliance with the terms of the Injunction (the “Actual Injunction Costs”).
Defendants hereby agree that if the Actual Injunction Costs are less than $9.6
million (the “Minimum Injunction Costs”), Defendants shall remit the amount by
which the Actual Injunction Costs are less than the Minimum Injunction Costs, if
any, to the Class Settlement Fund to be treated as Unused Funds as contemplated
by Section II.C.5 hereof; provided, however, that to the extent that any

 

12



--------------------------------------------------------------------------------

Defendant Facility does not operate or is no longer operated by an affiliate of
SKH during any portion of the term of the Injunction, the Minimum Injunction
Costs shall be reduced by the amount of Estimated Injunction Costs attributable
to such Defendant Facility for the period of time that such Defendant Facility
was not in operation or was no longer operated by an affiliate of SKH.

 

  F. Remedial Payments:

1. (a) On the Effective Date, if it occurs, remedial payments shall be made from
the Additional Settlement Fund to the Humboldt County Treasurer-Tax Collector on
behalf of The People of the State of California in the amount of $1.0 million
payable at the same time that distributions commence to the Class Members (the
“Initial Additional Payment”), for purposes of reimbursement to the Humboldt
County District Attorney’s Office for litigation efforts in prosecuting this
case and restitution and other civil remedies. (b) On the second anniversary of
the Effective Date, if it occurs, provided that no actions described in
Section II.F.2 below have been filed by the Office of the Attorney General of
the State of California, or any of the District Attorney’s Offices for the
Counties of Orange, Riverside, Los Angeles, Fresno or Santa Barbara, an
aggregate amount of $4.0 million (constituting additional remedial payments for
restitution and other civil remedies) (the “Final Additional Payment”) shall be
distributed from the Additional Settlement Fund as follows: (i) $1.0 million to
the Humboldt County District Attorney’s Office pursuant to Business and
Professions Code 17206(b); (ii) $500,000 to the Office of the Attorney General
of the State of California; (iii) $500,000 (plus any interest accumulated on the
Final Additional Payment, if any) to the California District Attorney’s
Association; and (iv) $400,000 to each of the District Attorney’s Offices for
the Counties of Orange, Riverside, Los Angeles, Fresno and Santa Barbara.

2. In the event that the Office of the Attorney General of the State of
California, or any of the District Attorney’s Offices for the Counties of
Orange, Riverside, Los Angeles, Fresno or Santa Barbara institute a separate
action(s) seeking restitution and other civil

 

13



--------------------------------------------------------------------------------

remedies for violations under Health & Safety Code section 1430, subdivision (b)
(subsuming theories of liability under sections 1276.5 and 1599.1) based on
claims or allegations that occurred during the Class Period under B&P Code
sections 17200, et seq., for alleged unlawful business practices, including, but
not limited to, relief under B&P Code sections 17203, 17206 and 17206.1, except
for matters involving the conduct at Eureka Healthcare and Rehabilitation
Center, LLC, which was the subject of a search warrant by the Department of
Justice served on the Northern California regional offices of Skilled
Healthcare, LLC, on or about April 14, 2009, the entire amount of the Final
Additional Payment (including any accumulated interest thereon, if any) shall be
paid from the Additional Settlement Fund to the Defendants within three
(3) business days of written request to the Settlement Administrator by counsel
to the Defendants accompanied with a copy of the complaint filed in any such
action.

3. In the event that the Office of the Attorney General of the State of
California, or alternatively, each of the District Attorney’s Offices for the
Counties of Orange, Riverside, Los Angeles, Fresno and Santa Barbara,
acknowledges and agrees to the terms, conditions and obligations provided for in
the Intervenor’s Settlement Agreement by their respective (a) counterpart
execution in the space provided in the Intervenor’s Settlement Agreement; and
(b) delivery of same to the attention of the counsel to the Defendants (original
by mail and a copy by facsimile), prior to the ninety-fourth (94th) calendar day
after the latest to occur of: (x) the execution by (i) all Parties of this
Settlement Agreement; and (ii) the Intervenor and the Defendants of the
Intervenor’s Settlement Agreement; (y) the receipt of the Settlement Payments
into the Escrow Accounts in collected funds; and (z) the entry of the
Preliminary Approval Order (as defined herein), then the Additional Prosecutor
Payment shall instead be payable from the Additional Settlement Fund on the
Effective Date, if it occurs. In such event, the payments described in Section
II.F.1(b) above shall be made and Section II.F.2 above shall not be effective.

 

III. SETTLEMENT CLASSES

 

14



--------------------------------------------------------------------------------

A. Class Definitions: For the purpose of the definition of the Settlement
Classes, the “Class Period” is, except as set forth immediately below with
respect to persons who resided at St. Luke (as defined below), September 1,
2003, through and including the Settlement Date. The Settlement Classes consist
of two classes and a subclass, namely: (1) the “Facility Resident Class” with a
“Private Pay Subclass,” and (2) the “Family Member Class,” as those terms are
defined below; provided, however, that the Settlement Classes shall exclude all
persons identified on Exhibit A to the Declaration of Ryanne Cozzi Re: Resident
Opt-Out List filed with the Court on or about February 23, 2010, unless any such
person: (i) resided at a Defendant Facility from April 2, 2009 through and
including the Settlement Date; or (ii) are related to any person referenced in
the immediately preceding subparagraph (i) by blood, marriage or legal
relationship and paid monies to the Defendants, or any of them, for services
rendered at a Defendant Facility from April 2, 2009, through and including the
Settlement Date.

Class 1: FACILITY RESIDENT CLASS

The Facility Resident Class consists of all persons who resided at a Defendant
Facility from September 1, 2003 through and including the Settlement Date, with
the exception of St. Luke Healthcare and Rehabilitation Center (“St. Luke”),
which consists of all persons who resided at St. Luke from December 15, 2003
through and including the Settlement Date.

 

15



--------------------------------------------------------------------------------

Class 1A: PRIVATE PAY SUBCLASS

The Private Pay Subclass is a subclass of the Facility Resident Class and
consists of all persons who are members of the Facility Resident Class and who
made payments to the Defendants, or any of them, through private pay funds
and/or privately-acquired insurance during the Class Period.

Class 2: FAMILY MEMBER CLASS

The Family Member Class consists of all persons who are related to any Facility
Resident Class member by blood, marriage or legal relationship and paid monies
to the Defendants, or any of them, for services rendered at a Defendant Facility
to any Facility Resident Class member during the Class Period.

 

IV. RELEASE BY PLAINTIFFS

A. On the Effective Date, if it occurs, except for the obligations arising under
this Settlement Agreement and as necessary to enforce the terms of this
Settlement Agreement, the Plaintiffs, and each of them, on behalf of themselves
and on behalf of each of their respective former, present and future joint
ventures, partnerships, partners, principals, agents, employees, predecessors,
successors, assigns, heirs, estates, executors, trustees, administrators and
representatives, hereby fully and forever waive, relinquish, release and
discharge the Defendants, and each of them, and each of their former, present
and future joint ventures, partnerships, parent and subsidiary affiliate
corporations, related companies by common ownership, partners, principals,
agents, employees, stockholders, officers, directors, managers, predecessors,
successors, assigns, heirs, estates, executors, administrators, representatives
and attorneys (which foregoing entities and individuals are collectively
referred to herein as the “Defendant Released Parties”), of and from, without
limitation, any and all claims, demands, controversies, damages, actions, causes
of action, debts, liabilities, rights contracts, costs (including attorneys’
fees, costs and litigation expenses), indemnities, obligations and losses of
every kind or nature whatsoever, including, without limitation, in contract, in
tort, statute (including, but not limited to Health and Safety Code
section 1430(b) claims based on violations of Health and Safety Code
section 1276.5 or Health and

 

16



--------------------------------------------------------------------------------

Safety Code section 1599.1(a) (collectively, the “1430(b) Claims”), or RICO
claims), regulation, or common law, whether in arbitration, regulatory,
administrative, or judicial proceedings, whether as individual claims or as part
of a class of claims or claims on behalf of the general public or a subset
thereof, whether at this time known or unknown, anticipated or unanticipated,
direct or indirect, fixed or contingent, liquidated or unliquidated, which may
presently exist or may hereafter arise or become known, for or by reason of any
act, omission, event, transaction, matter or cause whatsoever during the Class
Period, directly or indirectly related to or arising from the matters that were
alleged or asserted, or could have been alleged or asserted in the Plaintiffs’
Action; provided, however, that no Plaintiff, or any of them, is waiving any
claim for personal injuries, emotional injuries, physical injuries, or wrongful
death (collectively, the “Personal Injury Claims”); provided further, however,
that no Plaintiff may assert a 1430(b) Claim, including, but not limited to a
1430(b) Claim for damages or injuries, against the Defendant Released Parties,
which arose prior to the Settlement Date, whether associated with a Personal
Injury Claim or any other claim whatsoever (collectively, the “Released
Claims”). Except with respect to any Released Claim, the Plaintiffs, and each of
them, shall be entitled to assert any other claim or allegation in connection
with any Personal Injury Claim.

B. Without limiting the foregoing and except as excluded by the proviso in the
immediately preceding paragraph A, the Released Claims specifically extend to
claims that the Plaintiffs do not know or suspect to exist in their favor as of
the date the Final Approval Order is entered by the Court. Plaintiffs, on behalf
of themselves individually and in their representative capacities acknowledge,
and all Plaintiffs are deemed to acknowledge that they are aware that any of
them may hereafter discover facts in addition to, or different from, those facts
which they now know or believe to be true with respect to the subject matter of
this Settlement Agreement, but that it is their intention to release fully,
finally and forever all Released Claims, and in furtherance of such intention,
the release of the Released Claims will be and remain in effect notwithstanding
the discovery or existence of any such additional or different facts.

 

17



--------------------------------------------------------------------------------

C. On the Effective Date, if it occurs, and subject to Section IV.E hereof, the
Defendant Released Parties, and each of them, hereby fully and forever waive,
relinquish, release and discharge the Plaintiffs, Class Counsel, and each of
them, and each of their respective former, present and future joint ventures,
partnerships, partners, principals, agents, employees, predecessors, successors,
assigns, heirs, estates, executors, trustees, administrators, attorneys and
representatives, of and from, without limitation, any and all claims, demands,
controversies, damages, actions, causes of action, debts, liabilities, rights
contracts, costs (including attorneys’ fees, costs and litigation expenses),
indemnities, obligations and losses of every kind or nature whatsoever, that
arise from or relate to the filing and prosecution of the Plaintiffs’ Action.

D. With respect to any and all of the claims released by this Settlement
Agreement, the Parties expressly represent and warrant, and each Class Member
shall be deemed to have represented and warranted, that they have each read and
understand fully the provisions of California Civil Code § 1542 (“section
1542”), which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

E. Having been apprised of the statutory language of section 1542, the Parties
shall expressly, and each of the Class Members shall be deemed to have, and by
operation of the Final Approval Order shall have, expressly, elected to assume
all risks for claims heretofore and hereafter arising, whether known or unknown,
from the subject of this Settlement Agreement and waived any and all provisions,
rights and benefits conferred by any law of any state or territory of the United
States, or principle of common law which is similar, comparable or equivalent to
section 1542.

F. Nullification of Releases and Judgment of Dismissal With Prejudice:

1. As used herein: “Payee” means any person or entity to whom a portion of the
Settlement Funds is paid, directly or indirectly; and “DRP” means any Defendant
Released Party or any affiliate of any Defendant Released Party, or any
successor to, assignee of, or

 

18



--------------------------------------------------------------------------------

estate of any Defendant Released Party or any such affiliate, or any trustee,
receiver, or other fiduciary for any Defendant Released Party or any such
affiliate or any such successor, assignee or estate.

2. Notwithstanding any other provision of this Settlement Agreement to the
contrary, but subject to Section IV.F.3 below, if a Payee shall be required at
any time to return, restore, repay, pay on account of the avoidance or recovery
of, or in any other way surrender the benefit of all or any portion of the
Settlement Payments (collectively a “Recovery”), to or for the benefit of any
DRP, and the full amount of such Recovery is paid to or for the benefit of any
DRP, then the release of Defendant Released Parties under this Settlement
Agreement by or on behalf of such Payee, the Judgment of Dismissal With
Prejudice (as defined below) as it applies to such Payee, and the release
granted under this Settlement Agreement to or for the benefit of such Payee,
shall thereupon automatically be of no further force or effect, as if the
release by or on behalf of such Payee had never been entered into, the Judgment
of Dismissal With Prejudice as it applies to such Payee had never been entered,
and the release granted under this Settlement Agreement to or for the benefit of
such Payee had never been entered into.

3. To the extent that a Recovery is made from the Escrow Agents and/or the
Settlement Administrator with respect to funds that were to be distributed by
the Settlement Administrator to the Intervenor, the Public Prosecutors (if any)
and/or those Class Members who have mailed or delivered a Claim Form to the
Settlement Administrator prior to the date of such Recovery, if any, and the
full amount of such Recovery is paid to or for the benefit of any DRP, then
Section IV.F.2 shall apply to the releases and the Judgment of Dismissal With
Prejudice only as to the Intervenor, Public Prosecutors (if any), and/or such
Class Members who have mailed or delivered a Claim Form, if any, whose funds are
the subject of such Recovery (and for that purpose they shall be considered
“Payees”), but Section IV.F.2 shall not affect the releases or the Judgment of
Dismissal With Prejudice as to any other

 

19



--------------------------------------------------------------------------------

persons or entities who might have or could have become recipients of such funds
under this Settlement Agreement.

 

V. COVENANT NOT TO PROSECUTE RELEASED CLAIMS

A. From the Settlement Date until the Effective Date, if it occurs, or a
Termination, if it occurs, and notwithstanding that the releases granted herein
are not yet effective during that period, the Parties hereby covenant and agree
not to commence or prosecute any action or proceeding based on any Released
Claim or any claim released within Section IV.C above, unless otherwise provided
in this Settlement Agreement.

B. From and after the Effective Date, if it occurs, the Parties hereby covenant
and agree never to commence or prosecute any action or proceeding based on any
Released Claim or any claim released within Section IV.C above, subject,
however, to Section IV.F above, unless otherwise provided in this Settlement
Agreement.

 

VI. NOTICE AND APPROVAL OF THE SETTLEMENT

A. Class Counsel and Intervenor will submit preliminary approval papers for the
Settlement, including a Motion for Preliminary Approval of Settlement
Agreements, which shall seek preliminary approval of this Settlement Agreement
and the Intervenor Settlement Agreement, along with a proposed order for
preliminary approval substantially in the form of Exhibit D hereto (the
“Preliminary Approval Order”), an agreed proposed form of mailed notice and a
summary notice substantially in the Form of Exhibits E and F hereto (the
“Notice” and the “Summary Notice,” respectively), the proposed form of the order
for final approval substantially in the form of Exhibit G hereto (the “Final
Approval Order”), and the executed Settlement Agreement and Intervenor
Settlement Agreement, within a reasonable time following of execution of this
Settlement Agreement and the Intervenor Settlement Agreement. The Defendants
will not oppose the Motion for Preliminary Approval.

B. The Preliminary Approval Order will approve the form of the Notice, will find
that the method of notice selected constitutes the best notice to all persons
within the definition of the

 

20



--------------------------------------------------------------------------------

Settlement Classes that is practicable under the circumstances, and will find
that the form and method of notice each comply fully with all applicable law.

C. The Parties will propose the following notice protocol for approval by the
Court:

1. The appropriate form of the Notice, along with a claim form, will be mailed
to the last known address of Settlement Class Members in Defendants records, by
first class mail as soon as practicable, but in no event later than thirty
(30) calendar days after the Court enters the Preliminary Approval Order;

2. The Settlement Administrator (as defined below) and each Class Counsel will
provide a link on its website to a central site maintained by the Settlement
Administrator to obtain downloadable and printable copies of the Settlement
Agreement, the Notice and the Claim Form;

3. The Settlement Administrator will also provide publication notice of the
Settlement Agreement (via the Summary Notice) through one (1) notice to be
published in appropriate newspaper(s) of state-wide publication, or as otherwise
ordered by the Court, not later than thirty (30) calendar days after the Court
enters the Preliminary Approval Order; and

4. The Settlement Administrator will promptly re-mail any notices returned by
the Post Office with a forwarding address.

D. All Administration Costs will be paid out of the Class Settlement Fund,
except as otherwise provided in Section II.C.3 hereof.

E. The Settlement Administrator will file with the Court and serve upon Class
Counsel, Intervenor and Defendants’ counsel no later than ten (10) calendar days
prior to the hearing before this Court to consider the entry of the Final
Approval Order (the “Final Approval Hearing”) an affidavit or declaration
stating that notice has been completed in accordance with the terms of the
Preliminary Approval Order.

F. The Final Approval Hearing will be held at a date and time to be set by the
Court after mailing of the Notice and the passing of the Opt-Out Date (as
defined below) and the date for

 

21



--------------------------------------------------------------------------------

Class Members to object to this Settlement. At the Final Approval Hearing, the
Court will consider and determine whether the provisions of this Settlement
Agreement, the Intervenor Settlement Agreement, and the Distribution Plan should
be finally approved as fair, reasonable and adequate, whether any objections to
the Settlement should be overruled, whether attorneys’ fees, costs and Service
Payments (as defined below) to Named Plaintiffs should be approved in the
amounts requested, and whether a judgment and order finally approving the
Settlement and dismissing any or all of the actions should be entered. Class
Counsel for the Plaintiffs will file the Motion for Final Approval of the
Settlement Agreements, which shall seek final approval of this Settlement
Agreement and the Intervenor Settlement Agreement, on the schedule ordered by
the Court and the Defendants will not oppose the Motion. The Parties will submit
a proposed form of Final Approval Order substantially in the form of Exhibit G
hereto.

G. The term “Effective Date” means, for purposes of this Settlement Agreement,
assuming that no Termination (as defined below) has theretofore occurred, the
fifth (5th) business day after the latest of the following dates: (a) the date
upon which the time to commence an appeal of the Final Approval Order and a
Judgment of Dismissal With Prejudice with respect to the Complaints, which shall
include a provision vacating, as of the Effective Date, the Orders and Judgments
for Permanent Injunction entered by the Court on August 26, 2010, and vacating,
as of the Effective Date, certain identified rulings and orders made pursuant to
hearings and during trial in the Related Actions (the “Judgment of Dismissal
With Prejudice”)5 has expired, if no one has commenced any appeal or writ
proceeding challenging the Final Approval Order and Judgment of Dismissal With
Prejudice; or (b) the date the Final Approval Order and Judgment of Dismissal
With Prejudice has been affirmed on appeal or writ review (or the appeal or writ
petition has been dismissed with prejudice), and the time within which to seek
further review has expired. In no event will this Settlement Agreement or the
Intervenor Settlement Agreement become effective unless the Court has entered
the Judgment of Dismissal With Prejudice.

 

 

5

The form of Judgment of Dismissal With Prejudice agreed to by the Parties is
attached hereto as Exhibit H.

 

22



--------------------------------------------------------------------------------

H. Concurrently with the execution of this Settlement Agreement, Plaintiffs
shall execute and authorize the filing of the Stipulation for Stay of Pending
Appeal and [Proposed] Order Thereon, in the form attached hereto as Exhibit I.

 

VII. EXCLUSIONS FROM THE SETTLEMENT

A. The last date for Class Members to exclude themselves from the Settlement
(the “Opt-Out Date”) will be thirty (30) calendar days after the date that
mailed and published Notice has been completed (the “Class Notice Date”), as
confirmed by the Settlement Administrator. The Opt-Out Date shall be
conspicuously listed in the Notice and in the Summary Notice.

B. Each Class Member who wishes to be excluded from the Settlement must mail to
the Settlement Administrator, postmarked or received in a manner allowed by the
Notice on or before thirty (30) calendar days after the Class Notice Date, an
appropriate written request for exclusion, including his or her name, address,
telephone number, that is personally signed by the Class Member. No Class
Member, or any person acting on behalf or in concert or participation with that
Class Member, may exclude another Class Member from the Settlement.

C. No later than fourteen (14) calendar days after the Opt-Out Date, Class
Counsel shall direct the Settlement Administrator to provide a list of those
Class Members of each class who have attempted timely and validly to opt out
(the “Administrator’s Report”) to Class Counsel and designated counsel for the
Defendants. A copy of the form used for each such attempted opt out will be
appended to the Administrator’s Report.

D. The final list of requests for exclusion will be filed with the Court by the
Settlement Administrator not later than five (5) business days before the Final
Approval Hearing. Upon the Effective Date, if it occurs, any and all Class
Members who have not submitted a timely, written request for exclusion to the
Settlement Administrator, will be bound by the releases set forth herein, and
all proceedings, orders, and judgments entered in the Related Actions, even if
those persons have previously initiated or subsequently initiate individual
claims, litigation or other proceedings against the Defendants, or any of them,
related to the claims released pursuant to this Settlement Agreement.

 

23



--------------------------------------------------------------------------------

E. Any Class Member who excludes themselves from the Settlement shall no longer
be considered a Class Member under this Settlement Agreement and shall be
entitled to no benefits whatsoever of the Settlement, including, without
limitation, any settlement payments, or payment of Attorneys’ Fees and Costs.

VIII. OBJECTIONS TO SETTLEMENT

A. Any Class Member who has not filed a timely written request for exclusion and
who wishes to object to or oppose the fairness, reasonableness or adequacy of
this Settlement Agreement, or to any application for Attorneys’ Fees and Costs,
must serve upon Class Counsel and Counsel for the Defendants, and must file with
the Court, no later than twenty (20) calendar days after the Class Notice Date,
a statement of his/her objection, as well as the specific reason(s), if any, for
such objection, including any legal support the Class Member wishes to bring to
the Court’s attention and any evidence the Class Member wishes to introduce in
support of the objection. Class Members may so object either on their own or
through an attorney hired at their own expense. Class Members who intend to
appear and be heard at the Final Approval Hearing shall be required to so state
in connection with their objection. The Deadline for Objections will be
conspicuously listed in the Notice and in the Summary Notice.

B. Class Counsel and Counsel for the Defendants may, in their discretion, file
and serve a written response to objection(s), if any, filed and served by any
Class Member. Any such written response shall be filed with the Court, and
served upon the Class Member or the Class Member’s attorney, if any, in the most
expeditious manner practicable, not later than seven (7) calendar days before
the Final Approval Hearing.

C. The Final Approval Hearing will be the only opportunity for any Class Member
who objects to the proposed Settlement, to this Settlement Agreement, to the
release of the Released Claims, or to the entry of an order awarding Attorneys’
Fees and Costs to Class Counsel, to appear and be heard.

 

24



--------------------------------------------------------------------------------

IX. CLAIMS ADMINISTRATION PROCESS

A. Pursuant to this Settlement Agreement, certain monetary benefits are
available to eligible Class Members only upon submission of a timely and
substantially compliant claim on a Claim Form approved by the Court.
Court-approved Claim Forms shall be mailed together with the Notice, or
otherwise made available through other means by the Claims Administrator, and
shall have a return date of no earlier than ninety (90) calendar days from the
date of the Class Notice Date. However, no Class Members who opted out of the
Class shall be entitled to submit a Claim Form.

B. To the extent possible, the Settlement Administrator shall permit the return
of Claims Forms by other means including, for example, fax, email, or online
submission, and shall establish a process for return of Claims Forms by those
other means if reasonably economical and practicable. In the event that
alternative means for filing claims is permitted, such means will be explained
in the class notice and on the Settlement Administrator’s website.

C. A copy of the Claim Form for which Court approval will be sought is attached
hereto as Exhibit J.

D. Untimely Claims: Claims Forms that are not timely submitted will not be
allowed absent relief from the Settlement Administrator (in consultation with
Class Counsel), or otherwise ordered by the Court.

E. Claims of Deceased Persons: Claims of deceased persons shall be allowed if a
claim is submitted by a person generally authorized to act on behalf of the
deceased person’s estate together with proof of such authorization.

F. Incomplete, Late or Improper Claims: The Settlement Administrator will have
final authority, in consultation with Class Counsel, to disallow any late,
incomplete or improperly filed claims and will send notice of and the reasons
for such disallowance, if any.

G. To the extent that deficiencies in filed claims are not resolved, and if no
relief from the Court is obtained by the claimant at the claimant’s sole cost
and expense, said claim will be permanently and finally disallowed.

 

25



--------------------------------------------------------------------------------

H. After receipt of funds from the Class Escrow Account as provided in Section
II.C.4 above, the Settlement Administrator shall disburse the Class Settlement
Fund as follows, as soon as practicable after the Effective Date:

1. The Settlement Administrator shall apply the Class Settlement Amount in
accordance with the Distribution Plan to the properly filed claims (and to any
other claims allowed by the Court) and will provide Class Counsel and Counsel
for the Defendants with a Distribution List identifying all Class Members who
submitted allowed Claims, and the amount of the payment that claimant is allowed
under the Distribution Plan. Payments will be made by the Settlement
Administrator within thirty (30) calendar days of the approval of the
Distribution List by Class Counsel.

2. The Settlement Administrator shall disburse amounts to fund the other
purposes of the Class Settlement Fund specified in Section II.B above, to the
extent not theretofore paid.

I. After receipt of funds from the Additional Escrow Account as provided in
Section II.C.4 above, the Settlement Administrator shall disburse the Additional
Settlement Fund as provided for in Section II.C.6 above.

J. Within seven (7) business days after execution of this Settlement Agreement,
Defendants shall, to the extent reasonably available, provide to the Settlement
Administrator a database that identifies each of the Plaintiffs, including last
known address and telephone number. Within fifteen (15) business days after
execution of this Settlement Agreement, Defendants shall, to the extent
reasonably available, provide to the Settlement Administrator a database that
includes information respecting each of the Plaintiffs’ Social Security number,
dates of admission and discharge from any Defendant Facility, and the amounts of
any private payments, if any, made by or on behalf of each of the Plaintiffs.

 

X. SELECTION OF SETTLEMENT ADMINISTRATOR

Class Counsel shall select the settlement administrator in advance of the
hearing before the Court to consider entry of the Preliminary Approval Order
(the “Settlement Administrator”).

 

26



--------------------------------------------------------------------------------

Because of the confidential nature of the information the Settlement
Administrator will encounter in the administration of the Settlement, the
Settlement Administrator shall be required to execute a standard HIPAA Business
Associate Agreement in a form acceptable to the Parties.

 

XI. ATTORNEYS’ FEES AND COSTS/SERVICE PAYMENTS TO PLAINTIFFS

A. Class Counsel and Intervenor have prosecuted the Related Actions since at
least May 2006, at their own expense without having received any benefit for
their services. Class Counsel will, pursuant to a request to be filed with the
Court prior to the expiration of the time for a Class Member to object to the
approval of this Settlement Agreement set forth in Section VIII hereof, ask the
Court to approve an award of the Attorneys’ Fees and Costs from the Class
Settlement Fund. The Defendants will not object to payments from the Class
Settlement Fund for Attorneys’ Fees and Costs in an amount that includes (1) an
amount not to exceed $2 million for the reimbursement of Class Counsel’s actual
out-of-pocket litigation costs and expenses; plus (2) an amount that is equal to
or less than forty percent (40%) of the Estimated Settlement Value (plus
interest accrued on that percentage from the date interest begins to accrue for
the benefit of the Class Settlement Fund). At the sole discretion of Class
Counsel, a portion of the requested Attorney’s Fees and Cost may be set aside
for anticipated post-settlement work, such as claims administration issues, not
to exceed $750,000. Distribution of attorneys’ fees among Class Counsel will be
at the sole discretion of Class Counsel. Class Counsel’s entire claim for
Attorneys’ Fees and Costs will be satisfied from the Class Settlement Fund and
Class Counsel will have no claim against the Defendant Released Parties.

B. Named Plaintiffs shall apply for service payments from the Class Settlement
Fund in the aggregate amount of $30,000 (the “Service Payments”) in recognition
of their efforts and contribution to the case and for their service to the
Class. The Defendants will not object to payment from the Class Settlement Fund
of these amounts.

C. Approval of the Settlement will not be contingent upon approval of the
Attorneys’ Fees and Costs or of Service Payments in the amounts requested. To
the extent of Court approval, Attorneys’ Fees and Costs as well as Service
Payments will be payable from the Class Settlement

 

27



--------------------------------------------------------------------------------

Fund upon the earlier to occur of (a) the entry of the Final Approval Order; and
(b) the entry of any other order entered by the Court approving the Attorneys’
Fees and Costs; provided, however, that the payment of any such Attorneys’ Fees
and Costs or Service Payments shall not occur earlier than the
ninety-fourth (94th) calendar day after the latest to occur of (i) the execution
by all Parties of this Settlement Agreement; (ii) the receipt of the Settlement
Payments into the Escrow Accounts in collected funds; and (iii) the entry of the
Preliminary Approval Order (as defined herein); provided further, however, that
in the event of a Termination, or any order entered by the Court approving the
Attorneys’ Fees and Costs is reversed or reduced by any order of any court of
competent jurisdiction that has not been stayed (the “Fee Reduction Order”),
Class Counsel hereby agrees to repay into the Class Settlement Fund, not later
than five (5) business days after the Termination or entry of such Fee Reduction
Order, as the case may be, the fees and costs received thereby in the full
amount of such Attorneys’ Fees and Costs (in the event of a Termination), or an
amount equal to the reduction required by the Fee Reduction Order (in the event
that any Fee Reduction Order is entered). Subject to the above provisions, the
Attorneys’ Fees and Costs and Service Payments shall be payable from the Class
Settlement Fund by the Class Escrow Agent pursuant to the Class Escrow Agreement
no later than five (5) business days following the receipt from Class Counsel of
certification in writing (i) confirming that the above conditions for payment
have been satisfied; and (ii) providing instructions for the disbursement of
amounts constituting the Attorneys’ Fees and Costs and Service Payments.
Concurrently with the transmittal of such certification to the Class Escrow
Agent, Class Counsel shall transmit a copy of such certification to Defendants’
counsel via email and overnight delivery.

D. The Defendants shall bear their own legal fees and costs in connection with
seeking approval of and administering the Settlement. Class Counsels’ legal fees
and costs in connection with seeking approval of and administering the
Settlement shall be paid as set forth in Section XI hereof.

 

XII. NO ADMISSION OF WRONGDOING

 

28



--------------------------------------------------------------------------------

A. The Parties acknowledge that the execution of this Settlement Agreement and
consummation of the transactions contemplated hereby do not constitute an
admission of liability, wrongdoing, or of any facts by the Defendant Released
Parties. This Settlement Agreement, whether or not consummated, and any
proceedings or events that occur pursuant to it:

1. Shall not be offered or received against the Defendant Released Parties for
any purpose or used as evidence of, or to be construed as or deemed to be
evidence of, any admission or concession by either the Defendant Released
Parties of the truth or relevance of any fact alleged by Plaintiffs, the Class,
Intervenor and/or the Public Prosecutors, the validity of any claim that has
been or could have been asserted in the Related Actions or in any other
litigation, or of any liability, fault, or wrongdoing of any kind by or on
behalf of the Defendant Released Parties.

2. Shall not be offered or received against any of the Defendant Released
Parties as evidence of, or construed as or deemed to be evidence of, any
admission or concession of any liability, fault, or wrongdoing, or in any way
referred to for any other reason as against any of the Parties to this
Settlement Agreement, in any other civil, criminal, regulatory or administrative
action or proceeding, other than such proceedings as may be necessary to
effectuate the provisions of this Settlement Agreement; provided, however, that
if this Settlement Agreement is approved by the Court, the Defendant Released
Parties may refer to it to effectuate the liability protection granted them
hereunder or to establish insurance coverage; and

3. Is not, and shall not be construed against any Party as an admission or
concession that the consideration to be given hereunder represents the amount
which could be or would have been recovered after trial, or as a reflection of
the value of claims in any other litigation.

XIII. PUBLIC STATEMENTS

Absent prior written approval by the other Parties, there shall be no press
release or other public statements by any Party, including Intervenor, the
Public Prosecutors, Class Counsel,

 

29



--------------------------------------------------------------------------------

Plaintiffs or Class Members, regarding the Settlement other than the Court
filings necessary to obtain entry of the Preliminary Approval Order and receive
final approval of the Settlement at the Final Approval Hearing. The Parties
expressly recognize the continuing need for confidentiality concerning all
aspects of the proposed Settlement pending the Parties Motion for Preliminary
Approval, other than as required by the Court. Nothing in this Section XIII,
however, is intended to limit communications between and among Class Counsel and
the Class or the ability of any Party to respond to a request from a third party
to comment on the Settlement; provided, however, that any response by a Party to
any request from a third party to comment on the Settlement shall be limited to
the information contained in this Settlement Agreement. Notwithstanding the
foregoing, the Parties acknowledge and agree that SKH is subject to the
reporting requirements of Federal and state securities laws and the securities
exchange(s) on which its securities are traded (the “Stock Exchange”) and, as
such, SKH is expressly permitted to make all public disclosures required by law,
including, but not limited to, the Securities Exchange Act of 1934 and the rules
of the Stock Exchange.

 

XIV.  TERMINATION

Prior to the Effective Date, if it occurs, the Parties shall have the right to
terminate this Settlement Agreement (“Termination”) if certain events occur (the
“Termination Events”) by providing written notice to the other Parties. The
agreement concerning Termination Events will be contained in a confidential side
letter to this Settlement Agreement and will be available for in camera
inspection by the Court. The Parties agree to maintain the Termination Events
and the confidential side letter concerning the Termination Events in strictest
confidence, except as otherwise agreed. Notwithstanding the occurrence of a
Termination Event, the following provisions of this Settlement Agreement shall
remain in effect following Termination: Section II.C and the Escrow Agreements;
Section XV; Section XVI; and Section XVIII.

 

30



--------------------------------------------------------------------------------

XV.  MEDIATORS CONTINUED INVOLVEMENT

Upon joint request of the Parties or by order of the Court, Judge Weinstein of
JAMS may assist the Parties in resolving open issues that may arise.

XVI.  CONTINUING JURISDICTION OF THE SUPERIOR COURT

In accordance with Code of Civil Procedure section 664.6, the Superior Court of
California for the County of Humboldt will have continuing jurisdiction over the
Related Actions for the purpose of implementing the Settlement and all related
matters, including this Settlement Agreement, the Settlement, the Final Approval
Order, Entry of the Judgment of Dismissal With Prejudice, post-judgment issues,
until all related matters are fully resolved. Any dispute regarding the Parties’
obligations pursuant to this Settlement Agreement and/or interpretation of the
terms of this Settlement Agreement (that cannot be resolved by the mediator in
the event of a joint request for mediation under Section XV hereof) will be
presented to, and resolved by, Judge W. Bruce Watson, or if he is unavailable,
by another judge of the Superior Court of California for the County of Humboldt,
which Judge shall be appointed by the Presiding Judge of the Superior Court of
California for the County of Humboldt.

XVII.  DISMISSAL

In connection with the entry of the Final Approval Order, the Judgment of
Dismissal With Prejudice shall be entered by the Court.

XVIII.  MISCELLANEOUS PROVISIONS

A. Neutral Interpretation. This Settlement Agreement will not be construed more
strictly against one Party than another merely because it may have been prepared
by counsel for one of the Parties, it being recognized that, because of the
arms’ length negotiations resulting in the Settlement Agreement, all Parties
hereto have contributed substantially materially and equally to the preparation
of this Settlement Agreement.

B. Choice of Law. This Settlement Agreement is to be construed, enforced, and
administered in accordance with the laws of the State of California.

 

31



--------------------------------------------------------------------------------

C. Additional Acts to Effectuate Settlement Agreement. The Parties hereto shall
execute all documents and perform all acts necessary and proper to effectuate
the terms of this Settlement Agreement and to obtain the benefit of the
Settlement Agreement for the Parties.

D. No Oral Modification. Subject to any power of the Court to order a
modification, this Settlement Agreement may not be modified or amended except by
a writing signed by all Parties thereto and their respective attorneys.

E. Competency; Independent Counsel. Each Party to this Settlement Agreement
represents and warrants that he, she, or it is competent to enter into this
Settlement Agreement and in doing so is acting upon his, her, or its independent
judgment and upon the advice of his, her, or its own counsel and not in reliance
upon any warranty or representation, express or implied, or any nature or kind
by any other Party, other than the warranties and representations expressly set
forth in this Settlement Agreement itself.

F. Entire Agreement. This Settlement Agreement constitutes the entire agreement
between and among the Parties with respect to the Settlement of the Related
Actions, except as otherwise stated herein, and supersedes any and all prior
negotiations and agreements.

G. Counterparts. This Settlement Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

H. Authority to Bind. Each of the undersigned Plaintiffs’ counsel represents
that he or she is authorized to sign this Settlement Agreement on behalf of the
Class and to resolve the Plaintiffs’ Complaint. Each of the undersigned counsel
for Defendants represents that he or she is authorized to sign this Settlement
Agreement on behalf of the particular Defendant or Defendants designated in the
respective signature blocks below.

I. Cooperation. The Parties and their counsel agree to fully cooperate with each
other to accomplish the terms of this Settlement Agreement, including but not
limited to: (a) execution of such documents and to take such other action as may
reasonably be necessary to implement the terms of this Settlement Agreement;
(b) providing documentation and data to effectuate class notice

 

32



--------------------------------------------------------------------------------

and claims administration; (c) obtaining entry by the Court of the Preliminary
Approval Order and the Final Approval Order; and (d) providing documentation and
data regarding the payments and distributions made pursuant to this Settlement
Agreement from the Settlement Funds. The Parties to this Settlement Agreement
shall use their reasonable best efforts, including all efforts contemplated by
this Settlement Agreement and any other efforts that may become necessary by
order of the Court, or otherwise, to effectuate this Settlement Agreement and
the terms set forth herein.

[Signature Page Follows]

 

DATED: September 7, 2010   

 

 

/s/ W. Timothy Needham

JANSSEN, MALLOY, NEEDHAM, MORRISON,

REINHOLSTSEN, CROWLEY & GRIEGO, LLP

By: W. Timothy Needham

 

LAW OFFICES OF MICHAEL D. THAMER

Michael D. Thamer

 

LUCE, FORWARD, HAMILTON & SCRIPPS LLP

By: Christopher J. Healey

 

Attorneys for all Plaintiffs

  DATED: September 7, 2010   

 

 

/s/ Kippy L. Wroten

WROTEN & ASSOCIATES

By: Kippy L. Wroten

 

Attorneys for all Defendants

 

 

33